Exhibit 10.1




AMENDMENT TO
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT (“Amendment”) dated as of November 7, 2011, is entered into by
and between Generac Power Systems, Inc. (the “Company”) and Dawn Tabat
(“Executive”).
 
WHEREAS, the Company and the Executive are party to that certain Employment
Agreement dated as of November 10, 2006 (the “Agreement”); and
 
WHEREAS, the Company desires that the Executive continue to serve as the Chief
Operating Officer of the Company and the Executive desires to continue to serve
the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee hereby amend the Agreement as follows:
 
              
1.  
Section 2 of the Agreement is hereby amended by changing “fifth anniversary” to
“sixth anniversary” where the former appears in such Section.



2.  
All other provisions of the Agreement not specifically amended in this Amendment
shall remain in full force and effect.

 
3.  
This Amendment may be executed in multiple counterparts, which, when taken
together, shall constitute one instrument.

  
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and the Executive has executed this
Amendment, as of the date first written above.
 

 
GENERAC POWER SYSTEMS, INC.
             
By:
/s/ Aaron Jagdfeld
 
Name:
 Aaron Jagdfeld
 
Title:
Chief Executive Officer
             
EXECUTIVE
             
By:
/s/ Dawn Tabat


